

Exhibit 10.7







 

PGT, INC.
 


 
AMENDED AND RESTATED
 
2006 EQUITY INCENTIVE PLAN
 
1. Purpose; Types of Awards; Construction.
 
The purposes of the PGT, Inc. Amended and Restated 2006 Equity Incentive Plan
(the “Plan”) are to afford an incentive to non-employee directors, selected
officers and other employees, advisors and consultants of PGT, Inc. (the
“Company”), or any Parent or Subsidiary of the Company that now exists or
hereafter is organized or acquired, to continue as non-employee directors,
officers, employees, advisors or consultants, as the case may be, to increase
their efforts on behalf of the Company and its Subsidiaries and to promote the
success of the Company’s business.  The Plan provides for the grant of Options
(including “incentive stock options” and “nonqualified stock options”), stock
appreciation rights, restricted stock, restricted stock units and other
equity-based awards.  The Plan is designed so that Awards granted hereunder
intended to comply with the requirements for “performance-based compensation”
under Section 162(m) of the Code may comply with such requirements.
 
The Plan was amended and restated effective March 18, 2010, subject to the
approval of the affirmative vote of a majority of the issued and outstanding
shares of Stock present, in person or by proxy, at the Company’s 2010 annual
meeting of stockholders and entitled to vote thereon.
 
2. Definitions.
 
For purposes of the Plan, the following terms shall be defined as set forth
below:
 
(a) “Award” means any Option, SAR, Restricted Stock, Restricted Stock Unit or
Other Stock-Based Award granted under the Plan.
 
(b) “Award Agreement” means any written agreement, contract or other instrument
or document evidencing an Award.
 
(c) “Board” means the Board of Directors of the Company.
 
(d) “Change in Control means the occurrence of any of the following:
 
(i) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act), other than one or more Permitted Holders, is or becomes
the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act, except that for purposes of this clause such person or group shall be
deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time), directly or indirectly, of Voting Stock of the
Company or the Subsidiary representing 50% or more of the voting power of the
total outstanding Voting Stock of the Company or the Subsidiary;
 
(ii) during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Company
(together with any new directors whose election to such Board of Directors or
whose nomination for election was approved by a vote of a majority of the
members of the Board of Directors of the Company, which members constituting
such majority are then still in office and were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of the Company; or
 
(iii) the stockholders of the Company approve a plan of liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
other disposition, directly or indirectly, by the Company of all or
substantially all of the Company’s assets, other than such sale or other
disposition by the Company of all or substantially all of the Company’s assets
to an entity, more than fifty percent (50%) of the combined voting power of the
Voting Stock of which are owned by stockholders of the Company in substantially
the same proportions as their ownership of the Company immediately prior to such
sale.
 
For purposes of this Section 2(d) only:


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract, or otherwise, and the
terms “Controlling” and “Controlled” have meanings correlative thereto.


“Controlled Investment Affiliate” means, as to any Person, any other Person
which directly or indirectly is in Control of, is Controlled by, or is under
common Control with, such Person and is organized by such Person (or any Person
Controlling such Person) primarily for making equity or debt investments in the
Company or other portfolio companies.
 
“Equity Interest” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, but excluding debt securities
convertible or exchangeable into such equity.


“Permitted Holder” means JLL Partners Fund IV, L.P. and its Controlled
Investment Affiliates.


“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.


“Voting Stock” means, with respect to any Person, any class or classes of Equity
Interests pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the board of
directors (or the functional equivalent) of such Person.


(e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder.
 
(f) “Committee” means the committee, if any, established by the Board to
administer the Plan, the composition of which shall at all times consist of
“non-employee directors” within the meaning of Rule 16b-3, and “outside
directors” within the meaning of Section 162(m) of the Code.
 
(g) “Company” means PGT, Inc., a corporation organized under the laws of the
State of Delaware, or any successor corporation.
 
(h) “Covered Employee” has the meaning ascribed to such term under Section
162(m) of the Code.
 
(i) “Effective Date” means June 27, 2006.
 
(j) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations promulgated thereunder.
 
(k) “Fair Market Value” means, with respect to Stock or other property, the fair
market value of such Stock or other property determined by such methods or
procedures as shall be established from time to time by the Board.  Unless
otherwise determined by the Board in good faith, the per share Fair Market Value
of Stock as of a particular date shall mean (i) the closing sales price per
share of Stock on the national securities exchange on which the Stock is
principally traded, for the last preceding date on which there was a sale of
such Stock on such exchange; (ii) if the shares of Stock are then traded in an
over-the-counter market, the average of the closing bid and asked prices for the
shares of Stock in such over-the-counter market for the last preceding date on
which there was a sale of such Stock in such market; or (iii) if the shares of
Stock are not then listed on a national securities exchange or traded in an
over-the-counter market, such value as the Board, in its sole discretion, shall
determine.
 
(l) “ISO” means any Option intended to be and designated as an incentive stock
option within the meaning of Section 422 of the Code.
 
(m) “NQSO” means any Option that is not designated as an ISO.
 
(n) “Option” means a right, granted to a Participant under Section 6(b)(i), to
purchase shares of Stock.  An Option may be either an ISO or an NQSO, provided
that ISOs may be granted only to employees of the Company or a Parent or
Subsidiary of the Company.
 
(o) “Other Stock-Based Award” means a right or other interest granted to a
Participant that may be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on, or related to, Stock, including but not
limited to (i) unrestricted Stock awarded as a bonus or upon the attainment of
Performance Goals or otherwise as permitted under the Plan and (ii) a right
granted to a Participant to acquire Stock from the Company containing terms and
conditions prescribed by the Board.
 
(p) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.
 
(q) “Participant” means a person who, as a non-employee director, officer or
other employee, advisor or consultant to the Company or a Parent or Subsidiary
of the Company, has been granted an Award under the Plan.
 
(r) “Performance Goals” means performance goals based on one or more of the
following criteria, determined in accordance with generally accepted accounting
principles, where applicable:  (i) pre-tax income or after-tax income; (ii)
earnings including operating income, earnings before or after taxes, earnings
before or after interest, depreciation, amortization, or extraordinary or
special items; (iii) net income excluding amortization of intangible assets,
depreciation and impairment of goodwill and intangible assets; (iv) operating
income; (v) earnings or book value per share (basic or diluted); (vi) return on
assets (gross or net), return on investment, return on capital, or return on
equity; (vii) return on revenues; (viii) net tangible assets (working capital
plus property, plants and equipment) or return on net tangible assets (operating
income divided by average net tangible assets); (ix) operating cash flow
(operating income plus or minus changes in working capital less capital
expenditures); (x) cash flow, free cash flow, cash flow return on investment
(discounted or otherwise), net cash provided by operations, or cash flow in
excess of cost of capital; (xi) economic value created; (xii) operating margin
or profit margin; (xiii) stock price or total stockholder return; (xiv) earnings
from continuing operations; (xv) cost targets, reductions or savings,
productivity or efficiencies; (xvi) strategic business criteria, consisting of
one or more objectives based on meeting specified market penetration or market
share, geographic business expansion, customer satisfaction, employee
satisfaction, human resources management, supervision of litigation, information
technology, or goals relating to divestitures, joint ventures or similar
transactions; or (xvii) any other criteria determined by the Board to be
appropriate.  Where applicable, the Performance Goals may be expressed in terms
of attaining a specified level of the particular criterion or the attainment of
a percentage increase or decrease in the particular criterion, and may be
applied to one or more of the Company or a Parent or Subsidiary of the Company,
or a division or strategic business unit of the Company, all as determined by
the Board.  The Performance Goals may include a threshold level of performance
below which no payment will be made (or no vesting will occur), levels of
performance at which specified payments will be paid (or specified vesting will
occur) and a maximum level of performance above which no additional payment will
be made (or at which full vesting will occur).  Each of the foregoing
Performance Goals shall be evaluated in accordance with generally accepted
accounting principles, where applicable, and shall be subject to certification
by the Board.  The Board shall have the authority to make equitable adjustments
to the Performance Goals in recognition of unusual or non-recurring events
affecting the Company or any Parent or Subsidiary of the Company or the
financial statements of the Company or any Parent or Subsidiary of the Company,
in response to changes in applicable laws or regulations or to account for items
of gain, loss or expense determined to be extraordinary or unusual in nature or
infrequent in occurrence or related to the disposal of a segment of a business
or related to a change in accounting principles.
 
(s) “Plan” means this PGT, Inc. Amended and Restated 2006 Equity Incentive Plan,
as amended from time to time.
 
(t) “Restricted Stock” means an Award of shares of Stock to a Participant under
Section 6(b)(iii) that may be subject to certain restrictions and to a risk of
forfeiture.
 
(u) “Restricted Stock Unit” or “RSU” means a right granted to a Participant
under Section 6(b)(iv) to receive Stock or cash at the end of a specified
period, which right may be conditioned on the satisfaction of specified
performance or other criteria.
 
(v) “Rule 16b-3” means Rule 16b-3, as from time to time in effect promulgated by
the Securities and Exchange Commission under Section 16 of the Exchange Act,
including any successor to such Rule.
 
(w) “Securities Act” means the Securities Act of 1933, as amended from time to
time, and the rules and regulations promulgated thereunder.
 
(x) “Stock” means shares of the common stock, par value $0.01 per share, of the
Company.
 
(y) “Stock Appreciation Right” or “SAR” means the right, granted to a
Participant under Section 6(b)(ii), to be paid an amount measured by the
appreciation in the Fair Market Value of Stock from the date of grant to the
date of exercise of the right.
 
(z) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
 
3. Administration.
 
The Plan shall be administered by the Board.  The Board may appoint a Committee
to administer all or a portion of the Plan and to make recommendations to the
Board with respect to the Plan and any Awards; provided, that such Committee’s
authorities and responsibilities shall always be limited by the Board’s sole
authority to make all final determinations under the Plan.  The Board or the
Committee may appoint and delegate to another person or committee any or all of
the authority of the Board or the Committee, as applicable, with respect to
Awards to Participants other than Participants who are subject to potential
liability under Section 16(b) of the Exchange Act with respect to transactions
involving equity securities of the Company at the time any such delegated
authority is exercised.  With respect to Awards that are intended to meet the
performance-based compensation exception to Section 162(m) of the Code and that
are made to a Participant who is or is reasonably expected to be a Covered
Employee, such delegation shall not include any authority, which if exercised by
the delegate(s) rather than by the Committee, would cause the Participant’s
Award to fail to meet such exception.  The Committee or any other person to whom
the Board has delegated duties as aforesaid may employ one or more persons to
render advice with respect to any responsibility the Board or such Committee or
person may have under the Plan.  No member of the Board or Committee shall be
liable for any action taken or determination made in good faith with respect to
the Plan or any Award granted hereunder.
 
The Board shall have the authority in its discretion, subject to and not
inconsistent with the express provisions of the Plan, to administer the Plan and
to exercise all the powers and authorities either specifically granted to it
under the Plan or necessary or advisable in the administration of the Plan,
including, without limitation, the authority to:  (i) grant Awards; (ii)
determine the persons to whom and the time or times at which Awards shall be
granted; (iii) determine the type and number of Awards to be granted, the number
of shares of Stock to which an Award may relate and the terms, conditions,
restrictions and performance criteria relating to any Award; (iv) determine
Performance Goals no later than such time as required to ensure that an
underlying Award that is intended to comply with the requirements of Section
162(m) of the Code so complies; (v) determine whether, to what extent, and under
what circumstances an Award may be settled, cancelled, forfeited, exchanged, or
surrendered; (vi) make adjustments in the terms and conditions of, and the
Performance Goals (if any) included in, Awards; (vii) construe and interpret the
Plan and any Award; (viii) prescribe, amend and rescind rules and regulations
relating to the Plan; (ix) determine the terms and provisions of the Award
Agreements (which need not be identical for each Participant); and (x) make all
other determinations deemed necessary or advisable for the administration of the
Plan.  All decisions, determinations and interpretations of the Board shall be
final and binding on all persons, including but not limited to the Company, any
parent or subsidiary of the Company, any Participant (or any person claiming any
rights under the Plan from or through any Participant) and any stockholder.
 
4. Eligibility.
 
Awards may be granted to selected non-employee directors, officers and other
employees, advisors or consultants of the Company or any Parent or Subsidiary of
the Company, in the discretion of the Board.  In determining the persons to whom
Awards shall be granted and the type of any Award (including the number of
shares to be covered by such Award), the Board shall take into account such
factors as the Board shall deem relevant in connection with accomplishing the
purposes of the Plan.
 
5. Stock Subject to the Plan.
 
The maximum number of shares of Stock reserved for the grant of Awards under the
Plan shall be 7,000,000, subject to adjustment as provided herein.  No more than
7,000,000 shares of Stock may be made subject to Options (which may be ISOs or
NQSOs) or SARs granted under the Plan, and no more than 2,000,000 shares of
Stock may be made subject to stock-based awards other than Options or SARs
(including Restricted Stock and Restricted Stock Units or Other Stock-Based
Awards), in either case, subject to adjustment as provided herein.  The maximum
number of shares of Stock that may be made subject to Awards granted to any
Covered Employee in any calendar year may not exceed 1,500,000.  Such shares
may, in whole or in part, be authorized but unissued shares or shares that shall
have been or may be reacquired by the Company in the open market, in private
transactions or otherwise.  If any shares subject to an Award are forfeited,
cancelled, exchanged or surrendered or if an Award terminates or expires without
a distribution of shares to the Participant, or if shares of Stock are
surrendered or withheld as payment of either the exercise price of an Award
and/or withholding taxes in respect of an Award, the shares of Stock with
respect to such Award shall, to the extent of any such forfeiture, cancellation,
exchange, surrender, withholding, termination or expiration, again be available
for Awards under the Plan.  Upon the exercise of any Award granted in tandem
with any other Award, such related Award shall be cancelled to the extent of the
number of shares of Stock as to which the Award is exercised and,
notwithstanding the foregoing, such number of shares shall no longer be
available for Awards under the Plan.
 
 
In the event that the Board shall determine that any dividend or other
distribution (whether in the form of cash, Stock, or other property),
recapitalization, Stock split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, or other
similar corporate transaction or event, affects the Stock such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of Participants under the Plan, then the Board shall make such equitable
changes or adjustments as it deems necessary or appropriate to any or all
of:  (i) the number and kind of shares of Stock or other property (including
cash) that may thereafter be issued in connection with Awards; (ii) the number
and kind of shares of Stock or other property (including cash) issued or
issuable in respect of outstanding Awards; (iii) the exercise price, grant price
or purchase price relating to any Award; provided, that, with respect to ISOs,
such adjustment shall be made in accordance with Section 424(h) of the Code; and
(iv) the Performance Goals applicable to outstanding Awards; provided, however,
that no such adjustment shall cause any Award hereunder which is or becomes
subject to Section 409A of the Code to fail to comply with the requirements of
such section.  In addition, the Board may determine that any such equitable
adjustment may be accomplished by making a payment to the Award holder, in the
form of cash or other property (including but not limited to shares of Stock).
 
6. Terms of Awards.
 
(a) General.  The term of each Award shall be for such period as may be
determined by the Board.  Subject to the terms of the Plan and any applicable
Award Agreement, payments to be made by the Company or a Parent or Subsidiary of
the Company upon the grant, vesting, maturation or exercise of an Award may be
made in such forms as the Board shall determine at the date of grant or
thereafter, including, without limitation, cash, Stock or other property, and
may be made in a single payment or transfer, in installments or on a deferred
basis.  The Board may make rules relating to installment or deferred payments
with respect to Awards, including the rate of interest to be credited with
respect to such payments.  In addition to the foregoing, the Board may impose on
any Award or the exercise thereof, at the date of grant or thereafter, such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Board shall determine.
 
(b) Terms of Specified Awards.  The Board is authorized to grant the Awards
described in this Section 6(b), under such terms and conditions as deemed by the
Board to be consistent with the purposes of the Plan.  Such Awards may be
granted with vesting, value and/or and payment contingent upon Performance
Goals.  Except as otherwise set forth herein or as may be determined by the
Board, each Award granted under the Plan shall be evidenced by an Award
Agreement containing such terms and conditions applicable to such Award as the
Board shall determine at the date of grant or thereafter.
 
(i) Options.  The Board is authorized to grant Options to Participants on the
following terms and conditions:
 
(A) Type of Award.  The Award Agreement evidencing the grant of an Option under
the Plan shall designate the Option as an ISO or an NQSO.
 
(B) Exercise Price.  The exercise price per share of Stock purchasable under an
Option shall be determined by the Board, but in no event shall the per share
exercise price of any Option be less than the Fair Market Value of a share of
Stock on the date of grant of such Option.  The exercise price for Stock subject
to an Option may be paid in cash or by an exchange of Stock previously owned by
the Participant, through a “broker cashless exercise” procedure approved by the
Board (to the extent permitted by law) or a combination of the above, in any
case in an amount having a combined value equal to such exercise price; provided
that the Board may require that any Stock exchanged by the Participant have been
owned by the Participant for at least six months as of the date of exercise.  An
Award Agreement may provide that a Participant may pay all or a portion of the
aggregate exercise price by having shares of Stock with a Fair Market Value on
the date of exercise equal to the aggregate exercise price withheld by the
Company.
 
(C) Term and Exercisability of Options.  Options shall be exercisable over the
exercise period (which shall not exceed ten years from the date of grant), at
such times and upon such conditions as the Board may determine, as reflected in
the Award Agreement; provided, that the Board shall have the authority to
accelerate the exercisability of any outstanding Option at such time and under
such circumstances as it, in its sole discretion, deems appropriate.  An Option
may be exercised to the extent of any or all full shares of Stock as to which
the Option has become exercisable, by giving written notice of such exercise to
the Board or its designated agent.
 
(D) Termination of Employment.  An Option may not be exercised unless:  (1) the
Participant is then a director of, in the employ of, or providing services to,
the Company or a Parent or Subsidiary of the Company; and (2) the Participant
has remained continuously so employed, or continuously maintained such
relationship, since the date of grant of the Option; provided, that the Award
Agreement may contain provisions extending the exercisability of Options, in the
event of specified terminations of employment or service, to a date not later
than the expiration date of such Option.
 
(E) Other Provisions.  Options may be subject to such other conditions
including, but not limited to, restrictions on transferability of the shares
acquired upon exercise of such Options, as the Board may prescribe in its
discretion or as may be required by applicable law.
 
(ii) SARs.  The Board is authorized to grant SARs to Participants on the
following terms and conditions:
 
(A) In General.  Unless the Board determines otherwise, an SAR (1) granted in
tandem with an NQSO may be granted at the time of grant of the related NQSO or
at any time thereafter or (2) granted in tandem with an ISO may only be granted
at the time of grant of the related ISO.  An SAR granted in tandem with an
Option shall be exercisable only to the extent the underlying Option is
exercisable.  Payment of an SAR may be made in cash, Stock or property as
specified in the Award or determined by the Board.
 
(B) Right Conferred.  An SAR shall confer on the Participant a right to receive
an amount with respect to each share subject thereto, upon exercise thereof,
equal to the excess of (1) the Fair Market Value of one share of Stock on the
date of exercise over (2) the grant price of the SAR (which in the case of an
SAR granted in tandem with an Option shall be equal to the exercise price of the
underlying Option, and which in the case of any other SAR shall be such price as
the Board may determine), and may be paid with or without interest, as
determined by the Board, where the date of exercise is earlier than the date on
which payment in respect of the SAR is made.
 
(C) Term and Exercisability of SARs.  SARs shall be exercisable over the
exercise period (which shall not exceed the lesser of ten years from the date of
grant or, in the case of a tandem SAR, the expiration of its related Award), at
such times and upon such conditions as the Board may determine, as reflected in
the Award Agreement; provided, that the Board shall have the authority to
accelerate the exercisability of any outstanding SAR at such time and under such
circumstances as it, in its sole discretion, deems appropriate.  An SAR may be
exercised to the extent of any or all full shares of Stock as to which the SAR
(or, in the case of a tandem SAR, its related Award) has become exercisable, by
giving written notice of such exercise to the Board or its designated agent.
 
(D) Termination of Employment.  An SAR may not be exercised unless:  (1) the
Participant is then a director of, in the employ of, or providing services to,
the Company or a Parent or Subsidiary of the Company; and (2) the Participant
has remained continuously so employed, or continuously maintained such
relationship, since the date of grant of the SAR; provided, that the Award
Agreement may contain provisions extending the exercisability of SAR, in the
event of specified terminations of employment or service, to a date not later
than the expiration date of such SAR (or, in the case of a tandem SAR, its
related Award).
 
(E) Other Provisions.  SARs may be subject to such other conditions including,
but not limited to, restrictions on transferability of the shares acquired upon
exercise of such SARs, as the Board may prescribe in its discretion or as may be
required by applicable law.
 
(iii) Restricted Stock.  The Board is authorized to grant Restricted Stock to
Participants on the following terms and conditions:
 
(A) Issuance and Restrictions.  Restricted Stock shall be subject to such
restrictions on transferability and other restrictions, if any, as the Board may
impose at the date of grant or thereafter, which restrictions may lapse
separately or in combination at such times, under such circumstances, in such
installments, or otherwise, as the Board may determine.  The Board may place
restrictions on Restricted Stock that shall lapse, in whole or in part, only
upon the attainment of Performance Goals.  Unless otherwise determined by the
Board, a Participant granted Restricted Stock shall have all of the rights of a
stockholder including, without limitation, the right to vote Restricted Stock
and the right to receive dividends thereon.
 
(B) Forfeiture.  Upon termination of employment with or service to the Company
during the applicable restriction period, Restricted Stock and any accrued but
unpaid dividends that are then subject to restrictions shall be forfeited;
provided, that the Board may provide, by rule or regulation or in any Award
Agreement, or may determine in any individual case, that restrictions or
forfeiture conditions relating to Restricted Stock will be waived in whole or in
part in the event of terminations resulting from specified causes, and the Board
may in other cases waive in whole or in part the forfeiture of Restricted Stock.
 
(C) Certificates for Stock.  Restricted Stock granted under the Plan may be
evidenced in such manner as the Board shall determine.  If certificates
representing Restricted Stock are registered in the name of the Participant,
such certificates shall bear an appropriate legend referring to the terms,
conditions and restrictions applicable to such Restricted Stock, and the Company
shall retain physical possession of the certificate.
 
(D) Dividends.  Dividends paid on Restricted Stock shall be either paid at the
dividend payment date, or deferred for payment to such date as determined by the
Board, in cash or in shares of Stock having a Fair Market Value equal to the
amount of such dividends.  Unless otherwise determined by the Board, Stock
distributed in connection with a stock split or stock dividend, and other
property distributed as a dividend, shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock with respect to which
such Stock or other property has been distributed.
 
(iv) Restricted Stock Units.  The Board is authorized to grant Restricted Stock
Units to Participants, subject to the following terms and conditions:
 
(A) Award and Restrictions.  Delivery of Stock or cash, as determined by the
Board, will occur upon expiration of the period specified for Restricted Stock
Units by the Board during which forfeiture conditions apply, or such later date
as the Board shall determine.  The Board may place restrictions on Restricted
Stock Units that shall lapse, in whole or in part, only upon the attainment of
Performance Goals.
 
(B) Forfeiture.  Upon termination of employment with or service to the Company
prior to the vesting of a Restricted Stock Unit, or upon failure to satisfy any
other conditions precedent to the delivery of Stock or cash to which such
Restricted Stock Units relate, all Restricted Stock Units and any accrued but
unpaid dividend equivalents that are then subject to deferral or restriction
shall be forfeited; provided, that the Board may provide, by rule or regulation
or in any Award Agreement, or may determine in any individual case, that
restrictions or forfeiture conditions relating to Restricted Stock Units will be
waived in whole or in part in the event of termination resulting from specified
causes, and the Board may in other cases waive in whole or in part the
forfeiture of Restricted Stock Units.
 
(C) Dividend Equivalents.  The Board may in its discretion determine whether
Restricted Stock Units may be credited with dividend equivalents at such time as
dividends, whether in the form of cash, Stock or other property, are paid with
respect to the Stock.  Any such dividend equivalents shall be credited in the
form of additional Restricted Stock Units and shall subject to restrictions and
a risk of forfeiture to the same extent as the Restricted Stock Unit with
respect to which such dividend equivalent was credited.
 
(v) Other Stock-Based Awards.  The Board is authorized to grant Awards to
Participants in the form of Other Stock-Based Awards, as deemed by the Board to
be consistent with the purposes of the Plan.  Awards granted pursuant to this
paragraph may be granted with vesting, value and/or payment contingent upon
Performance Goals.  The Board shall determine the terms and conditions of such
Awards at the date of grant or thereafter.  Without limiting the generality of
this paragraph, Other Stock-Based Awards may include unrestricted shares of
Stock to be issued in respect of bonuses and Stock-based units issued in respect
of one or more non-qualified deferred compensation programs which may be adopted
by the Company.
 
7. Change in Control Provisions.
 
Unless otherwise determined by the Board and evidenced in an Award Agreement, in
the event of a Change of Control:
 
(a) any Award carrying a right to exercise that was not previously vested and
exercisable shall become fully vested and exercisable; and
 
(b) the restrictions, deferral limitations, payment conditions and forfeiture
conditions applicable to any other Award granted under the Plan shall lapse and
such Awards shall be deemed fully vested, and any performance conditions imposed
with respect to Awards shall be deemed to be fully achieved.
 
8. General Provisions.
 
(a) Nontransferability.  Unless otherwise provided in an Award Agreement, Awards
shall not be transferable by a Participant except by will or the laws of descent
and distribution and shall be exercisable during the lifetime of a Participant
only by such Participant or his guardian or legal representative.
 
(b) No Right to Continued Employment, etc.  Nothing in the Plan or in any Award,
any Award Agreement or other agreement entered into pursuant hereto shall confer
upon any Participant the right to continue in the employ of, or to continue as a
director of, or to continue to provide services to, the Company or any Parent or
Subsidiary of the Company or to be entitled to any remuneration or benefits not
set forth in the Plan or such Award Agreement or other agreement or to interfere
with or limit in any way the right of the Company or any such Parent or
Subsidiary to terminate such Participant’s employment or director or independent
contractor relationship.
 
(c) Taxes.  The Company or any Parent or Subsidiary of the Company is authorized
to withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Stock, or any other payment to a
Participant, amounts of withholding and other taxes due in connection with any
transaction involving an Award, and to take such other action as the Board may
deem advisable to enable the Company and Participants to satisfy obligations for
the payment of withholding taxes and other tax obligations relating to any
Award.  This authority shall include authority to withhold or receive Stock or
other property and to make cash payments in respect thereof in satisfaction of a
Participant’s tax obligations.  The Board may provide in the Award Agreement
that in the event that a Participant is required to pay any amount to be
withheld in connection with the issuance of shares of Stock in settlement or
exercise of an Award, the Participant may satisfy such obligation (in whole or
in part) by electing to have the Company withhold a portion of the shares of
Stock to be received upon settlement or exercise of such Award that is equal to
the minimum amount required to be withheld.
 
(d) Effective Date; Amendment and Termination.
 
(i) The Plan shall take effect upon the Effective Date; provided, however, that
holders of a majority of the issued and outstanding shares of Stock shall have
previously approved the Plan.
 
(ii) The Plan was amended and restated effective March 18, 2010, subject to the
approval of the affirmative vote of a majority of the issued and outstanding
shares of Stock present, in person or by proxy, at the Company’s 2010 annual
meeting of stockholders and entitled to vote thereon.
 
(iii) The Board may at any time and from time to time alter, amend, suspend or
terminate the Plan in whole or in part; provided, however, that unless otherwise
determined by the Board, an amendment that requires stockholder approval in
order for the Plan to comply with Section 162(m) or any other law, regulation or
stock exchange requirement shall not be effective unless approved by the
requisite vote of stockholders.  The Board may at any time and from time to time
alter, amend, suspend or terminate an outstanding Award in whole or in
part.  Notwithstanding the foregoing sentence of this clause (ii), no alteration
or amendment to or suspension or termination of the Plan or any Award shall
affect adversely any of the rights of any Participant, without such
Participant’s consent, under any Award theretofore granted under the Plan.
 
(e) Expiration of Plan.  Unless earlier terminated by the Board pursuant to the
provisions of the Plan, the Plan shall expire on the tenth anniversary of the
Effective Date.  No Awards shall be granted under the Plan after such expiration
date.  The expiration of the Plan shall not affect adversely any of the rights
of any Participant, without such Participant’s consent, under any Award
theretofore granted.
 
(f) Deferrals.  The Board shall have the authority to establish such procedures
and programs that it deems appropriate to provide Participants with the ability
to defer receipt of cash, Stock or other property payable with respect to Awards
granted under the Plan.
 
(g) No Rights to Awards; No Stockholder Rights.  No Participant shall have any
claim to be granted any Award under the Plan.  There is no obligation for
uniformity of treatment among Participants.   Except as provided specifically
herein, a Participant or a transferee of an Award shall have no rights as a
stockholder with respect to any shares covered by the Award until the date of
the issuance of a stock certificate to him for such shares.
 
(h) Unfunded Status of Awards.  The Plan is intended to constitute an “unfunded”
plan for incentive and deferred compensation.  With respect to any payments not
yet made to a Participant pursuant to an Award, nothing contained in the Plan or
any Award shall give any such Participant any rights that are greater than those
of a general creditor of the Company.
 
(i) No Fractional Shares.  No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Award.  The Board shall determine whether
cash, other Awards or other property shall be issued or paid in lieu of such
fractional shares or whether such fractional shares or any rights thereto shall
be forfeited or otherwise eliminated.
 
(j) Regulations and Other Approvals.
 
(i) The obligation of the Company to sell or deliver Stock with respect to any
Award granted under the Plan shall be subject to all applicable laws, rules and
regulations, including all applicable federal and state securities laws, and the
obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Board.
 
(ii) Each Award is subject to the requirement that, if at any time the Board
determines, in its absolute discretion, that the listing, registration or
qualification of Stock issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Award or the issuance of
Stock, no such Award shall be granted or payment made or Stock issued, in whole
or in part, unless listing, registration, qualification, consent or approval has
been effected or obtained free of any conditions not acceptable to the Board.
 
 
(iii) In the event that the disposition of Stock acquired pursuant to the Plan
is not covered by a then-current registration statement under the Securities Act
and is not otherwise exempt from such registration, such Stock shall be
restricted against transfer to the extent required by the Securities Act or
regulations thereunder, and the Board may require a Participant receiving Stock
pursuant to the Plan, as a condition precedent to receipt of such Stock, to
represent to the Company in writing that the Stock acquired by such Participant
is acquired for investment only and not with a view to distribution.
 
(iv) The Board may require a Participant receiving Stock pursuant to the Plan,
as a condition precedent to receipt of such Stock, to enter into a stockholder
agreement or “lock-up” agreement in such form as the Board shall determine is
necessary or desirable to further the Company’s interests.
 
(k) Section 409A Compliance.  The intent of the Company is that payments and
benefits under the Plan comply with Section 409A of the Code to the extent
subject thereto, and, accordingly, to the maximum extent permitted, the Plan
shall be interpreted and be administered to be in compliance
therewith.  Notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, a Participant shall not be considered to have
terminated employment with the Company for purposes of the Plan and no payment
shall be due to the Participant under the Plan or any Award Agreement until the
Participant would be considered to have incurred a “separation from service”
from the Company within the meaning of Section 409A of the Code.  Any payments
described in the Plan that are due within the “short term deferral period” as
defined in Section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise.  Notwithstanding anything
to the contrary in the Plan, to the extent necessary to avoid imposition of any
individual excise tax and late interest charges imposed under Section 409A of
the Code, the settlement and payment of all or any portion of any Award that is
to be paid or settled as part of a separation pay plan shall instead be made on
the first business day after the date that is six months following such
separation from service (or the date of death, if earlier).
 
(l) Equity Exchange.  Notwithstanding any other provision of the Plan to the
contrary, upon approval of the Company’s stockholders at its 2010 annual meeting
of stockholders, the Company may offer to employees of the Company or its
Subsidiary the opportunity to tender certain outstanding equity awards granted
under the Plan or the Company’s 2004 Stock Incentive Plan for cancellation in
exchange for the issuance of a replacement Option that will represent the
ability to purchase, at a lower exercise price and subject to a new term and new
vesting schedule, shares of Stock, provided that such offer to exchange such
outstanding equity awards is completed within three months of the date of the
receipt of such stockholder approval.
 
(m) Governing Law.  The Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of the State of Delaware without
giving effect to the conflict of laws principles thereof.
 


 

